Per Curiam.
Respondent files a brief in which be confesses error in tbe proceedings bad upon tbe trial in tbe above-entitled action to tbe prejudice of appellant, and asks that the judgment appealed from be reversed and a new trial of tbe action be ordered. Thereafter in bis brief be specifies certain assignments made by appellant which be concedes disclose prejudicial error. In view of this fact, and of tbe further fact that an examination of tbe record satisfies us of tbe merit of tbe contentions of appellant, we see no occasion for argument or further proceedings in this court. Tbe judgment from which tbe appeal is taken is therefore reversed, and a new trial granted, with costs to appellant.